DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 13 have been amended.  Therefore, claims 1-6, 8-14, 16-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of Hu et al. (US 2015/0294595) and in further view of Stivoric et al. (US 2008/0319796).


Regarding claim 1, Abou Shousha teaches a system for an artificial intelligence alimentary professional support network for vibrant constitutional guidance, the system comprising: at least a server (C20L9-13); at least a diagnostic engine designed and configured to: 
receive a first training data set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating 
receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label (C12L10-18, C13L35-37, C17L11-13); 
receive at least a biological extraction from a user (C15L64-66, C16L35-39); and 
generate a diagnostic output based on the first training set, the second training set, and the at least a biological extraction (C15L22-24, C16L25-39); 
a plan generation module designed and configured to: 
receive at least an element of user data (C15L64-66, C16L35-41, C35L38-39 “patient data may include any type of patient data, such as demographic data or medical data”); 
generate the diagnostic output as a function of the at least an element of user data (C17L5-7 “patient data such as demographics may similarly be incorporated”, C35L64-66 “receive input data comprising patient data or demographic data and to generate output weights w with respect to one, more, or all y outputs”); and 
generate a comprehensive instruction set associated with the diagnostic output (C11L13-15, 49-60, C25L22-26, C35L25-29);
an advisory module designed and configured to: receive at least a request for an advisory input (C14L64-65, 22-24 “AI model may be configured to receive requests for cornea diagnosis from remote device”; C15L5-7 “Upon receiving the request, the system may input the input data and generate the cornea or anterior segment data analysis and transmit it back to the remote device”); 
generate at least an advisory output using the at least a request for an advisory input (C15L38-46) and at least a diagnostic output (C11L6-9); 

transmit the at least an advisory output to at least an informed advisor alimentary professional client device (C15L38-39 “generate a health report and provide the health report to a system user”, C27L54-67, C32L60-C33L9)(see NOTE); 
an alimentary input module designed and configured to: receive the at least an advisory output (C33L1-9, 29-33, C34L22-48); and 







NOTE – the claimed “an informed advisor alimentary professional” is construed to be an intended label for a user (i.e. non-functional user description).   Abou Shousha teaches that “patients” data with prognosis, diagnosis and treatment is output in a health report and sent to a user.  Although Abou Shousha doesn’t disclose of whom the user actually is, it is only obvious to one of ordinary skill in the art, that the user who reads the report to determine severity or worsening of the condition of the 

Abou Shousha does not explicitly teach, but Stivoric discloses filter the diagnostic output as a function of the at least an element of user data ([0089], [0092], [0158], [0176]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to filter the diagnostics as disclosed by Stivoric.  Doing so would provide a user tailored data (Stivoric [0092]).

Abou Shousha does not explicitly teach, but Hu discloses an alimentary input module designed and configured to: select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input ([0037]-[0039] “enable a user to select a particular diet program, sleep program, and/or stress program, etc.”; [0063] “input by a user ( e.g., an input that indicates that the user would like to improve health”); and 
a consultation initiator designed and configured to: receive, from a remote device associated with the user, a user textual conversation (F9);
identify, by a machine-learning process ([0029] “automatically (e.g., through artificial intelligence”, [0046] “based on an algorithm and machine learning methods”, [0061]), at least a portion of the user textual conversation relating to the generated advisor instruction set ([0029] “generate communications for the user throughout a normal course of the wellness plan”); and 
automatedly, in response to identifying the consultation event by the machine- learning process, initiate a consultation with an alimentary professional informed advisor ([0030] “automatically trigger a human coach”; [0031] “connecting the user's wellness account to corresponding resources”, [0033]), wherein initiating the consultation event comprises transmitting the identified at least a portion 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include selection of advisors based on textual conversations as disclosed by Hu.  Doing so would generate a chain of communications for the user in a sequence that is designed to promote health of the user (Hu [0046]).

Claim 13 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Abou Shousha as modified teaches the system of claim 1, wherein the at least a biological extraction further comprises a physically extracted sample (Abou Shousha C15L64-66, C16L35-39).

Regarding claim 3, Abou Shousha as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the at least a biological extraction (Abou Shousha C15L22-24, C16L25-39, Stivoric [0138], [0162]).

Regarding claim 4, Abou Shousha as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the diagnostic output  (Abou Shousha C15L38-46, C11L6-9).



Regarding claims 6 and 14, Abou Shousha as modified teaches the system and the method, wherein the advisory module is configured to receive the at least a request for an advisory input from an advisory client device (Abou Shousha C15L38-46, Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).

Regarding claims 7 and 15, Abou Shousha as modified teaches the system and the method, wherein the wherein the advisory module is configured to generate an advisor instruction set as a function of the diagnostic output (Abou Shousha C15L38-39 “generate a health report and provide the health report to a system user”, C27L54-67, C32L60-C33L9, Stivoric [0068], [0092], [0140], [0148], [0157], [0160]).

Regarding claims 8 and 16, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device using a user- requested category (Abou Shousha C18L15-30) of at least an alimentary professional informed advisor (Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).

Regarding claims 9 and 17, Abou Shousha as modified teaches the system and the method, wherein the user-requested category of at least an alimentary professional informed advisor further comprises a user alimentary preference (Hu [0058], [0092]).



Regarding claims 11 and 19, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a diagnostic output (Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).
Note Firminger et al. (US 2010/0241454) likewise disclose claims 11 and 19 in [0102], [0161] and further obviate teachings of Abou Shousha and Hu.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hu to select the at least an informed advisor alimentary professional client device as a function of the at least a diagnostic output as disclosed by Firminger.  Doing so would provide health-related services selection to the user based on user preferences for procurement of a desired health service option (Firminger [0078], [0095]).

Regarding claims 12 and 20, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a biological extraction (Abou Shousha C15L22-24, C16L25-39, Hu [0036]).
Note Firminger et al. (US 2010/0241454) likewise disclose claims 12 and 20 in [0100], [0110], [0141], [0250] and further obviate teachings of Abou Shousha and Hu.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hu .

Claim 1-6, 8-14, 16-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (US 2008/0319796) in view of Firminger et al. (US 2010/0241454) and in further view of RUTLEDGE et al. (US 2019/0139648).

Regarding claim 1, Stivoric teaches a system for an artificial intelligence alimentary professional support network for vibrant constitutional guidance, the system comprising: at least a server; at least a diagnostic engine designed and configured to: 
receive a first training data set including a plurality of first data entries ([0054] where “Iifeotype” data across a population or sub-population, which includes baseline or norm data [0141] of individuals is training data), each first data entry of the plurality of first data entries including at least an element of physiological state data ([0074] “data and/or data sources may include physiological data, contextual data and/or environmental data”; [0095]-[0096] “The physiological data may include information regarding a disease condition and the progress of the disease (becoming better or worse)”; “data regarding physiological state, data regarding psychological state”) and at least a correlated first prognostic label ([0059] see “genes or collections of genes that code for particular traits”, where “code” is a label; [0060] “a lifeotype which may be characterized as one relating to the condition of varicose veins”, also see [0090] “LML may contain tags … may link to other relevant data, or to data sources or sources of data values used in a particular calculation, derivation or analysis”); 

receive at least a biological extraction from a user ([0062]-[0063], [0069]); and 
generate a diagnostic output based on the first training set, the second training set, and the at least a biological extraction ([0112]-[0113], [0141], [0150], [0152], [0154]); 
a plan generation module designed and configured to: receive at least an element of user data ([0062]-[0063]); 
filter the diagnostic output as a function of the at least an element of user data ([0089], [0092], [0158], [0176]); and 
generate a comprehensive instruction set associated with the diagnostic output ([0092], [0138], [0151]);
an advisory module designed and configured to: 
receive at least a request for an advisory input ([0115], [0117]); and 
generate at least an advisory output using the at least a request for an advisory input and at least a diagnostic output ([0092], [0150]); 
generate an advisor instruction set as a function of the diagnostic output ([0150], [0176]); and
transmit the at least an advisory output to at least an informed advisor alimentary professional client device  ([0145] “The data may be provided to a healthcare professional who may use the data in connection with a patent appointment, such as for a physical”, [0151]); 

select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input ([0149] “determine which healthcare provider has the most successful treatment and/or rehabilitation record for the patient's lifeotype”); and 
a consultation initiator ([0171] “consulting may be provided in connection with lifeotypes”) 





Stivoric does not explicitly teach but RUTLEDGE discloses an alimentary input module designed and configured to: 
select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input ([0027], [0035]); and 
a consultation initiator designed and configured to: 
receive, from a remote device associated with the user, a user textual conversation ([0037], [0045]);

automatedly ([0230] “automatically send the questions to doctors”), in response to identifying the consultation event by the machine- learning process, initiate a consultation with an alimentary professional informed advisor, wherein initiating the consultation event comprises transmitting the identified at least a portion of the user textual conversation to the at least an informed advisor alimentary professional client device ([0029], [0035], [0042]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to detect consultation events in textual conversations as disclosed by RUTLEDGE.  Doing so would provide a quick, reliable medical information or advice (RUTLEDGE [0007]).
NOTE the reference of RUTLEDGE can be substituted by the cited above the reference of Hu et al. (US 2015/0294595).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to include selection of advisors based on textual conversations as disclosed by Hu.  Doing so would generate a chain of communications for the user in a sequence that is designed to promote health of the user (Hu [0046]).

NOTE Stivoric does not explicitly teach "training data set". However, Stivoric teaches that Platform using machine learning and artificial intelligence [0131] to "make recommendations... and/or ... may generate treatment programs" [0137]; “Platform may learn via learning algorithms” [0177]. It is well-known in the art that machine learning using sets of training data - "Machine learning algorithms build a mathematical model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to perform the task" (see 
https://en.wikipedia.org/wiki/Machine_learning). Therefore, training data sets not explicitly recited in Stivoric are implicit.

Stivoric discloses that a user can get a detailed report of information for his / hers “lifeotype”, which includes healthcare recommendations and behavior changes ([0092] “may include recommendations on behavior, medication and the like”).  For example “a one legged man in the deep South who sleeps poorly and is overweight to compare himself to similar individuals, whether currently existing or based on past data, who are also trying to lose weight” [0117].  The report may include “a certain healthcare provider that is good at treating people with the same lifeotype as the patient. The healthcare provider may be any of the healthcare providers described herein, including a doctor, nurse, pharmacist, physical therapist, weight management specialist” [0125].  Such received report is construed as being requested by the user, who is trying to lose weight, or improve his/her condition – i.e. “select the at least an informed advisor alimentary professional client device [-weight management specialist-] as a function of the at least a request for an advisory input [- a man trying to lose weight-]”,
However, to merely obviate such reasoning, Firminger discloses select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input in [0088], [0095] (“Based on this selection, health care services matching unit may contact service provider(s) to find capable and/or available service providers”), [0100] and [0107] (“search a health care services provider database for a list of those providers with expertise in the ear/nose/throat specialty”, wherein a search is a request).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to generate requests as disclosed by Firminger.  Doing so would provide health-related services selection to the user based on user preferences for procurement of a desired health service option (Firminger [0078], [0095]).

Claim 13 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Stivoric as modified teaches the system of claim 1, wherein the at least a biological extraction further comprises a physically extracted sample (Stivoric [0063], [0138] “Platform and/or analysis layer may ask a user to provide three more blood samples”, F10).

Regarding claim 3, Stivoric as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the at least a biological extraction (Stivoric [0138], [0162]).

Regarding claim 4, Stivoric as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the diagnostic output  (Stivoric [0064], [0129]-[0131], [0140]-[0141]).

Regarding claim 5, Stivoric as modified teaches the system of claim 1, wherein the advisory module is configured to receive the at least a request for an advisory input from a user client device (Stivoric [0115]-[0117], Firminger [0088], [0095], [0100] and [0107]).

Regarding claims 6 and 14, Stivoric as modified teaches the system and the method, wherein the advisory module is configured to receive the at least a request for an advisory input from an advisory client device (Stivoric [0115], [0117]; Firminger [0073] “accept user input to provide one or more health services options, for example via treatment planning module”).

Regarding claims 7 and 15, Stivoric as modified teaches the system and the method, wherein the wherein the advisory module is configured to generate an advisor instruction set as a function of the 

Regarding claims 8 and 16, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device using a user- requested category of at least an alimentary professional informed advisor (Stivoric [0061], [0089], [0118], [0148], Firminger [0074], [0088], [0095], [0097], [0103]).

Regarding claims 9 and 17, Stivoric as modified teaches the system and the method, wherein the user-requested category of at least an alimentary professional informed advisor further comprises a user alimentary preference (Stivoric [0061], [0089], [0118], Firminger [0074], [0095], [0097], [0103]).

Regarding claims 10 and 18, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device by matching the at least a request for an advisory input to the user-requested category of at least an alimentary professional informed advisor (Stivoric [0125], Firminger [0097], [0139] and [0204]).

Regarding claims 11 and 19, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary 

Regarding claims 12 and 20, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a biological extraction (Stivoric [0148] ‘Platform may advise the patient, a doctor, healthcare provider or the like to adjust an insulin pump or to modify energy expenditure via lifestyle changes”; [0157] “The data may indicate a reduction in a condition. The data may be used to provide feedback or to calibrate the system”, [0092], Firminger [0100], [0110], [0141], [0250]).

Response to Arguments
Applicant's arguments, filed 03/11/2021, in regard to the presently amended claims are addressed in the updated rejections to the claims above.
A note to the applicant on present amendments.  It seems that the newly amended limitations are somewhat repetitive and analogous to already present limitations.  For example, the new limitation 
“receive at least an element of user data” is essentially a repetitive, analogous to the earlier recited limitation – “receive at least a biological extraction from a user”, as both require user data.

“generate a comprehensive instruction set associated with the diagnostic output” is essentially a repetitive, analogous to the later recited limitation – “generate at least an advisory output”.  Surely an advisory output, unless intended as machine language output, must be comprehensive to a receiving user.
Therefore, the present amendments do not overcome the cited references and do not advance the prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 17, 2021